DETAILED ACTION
Response to Amendment
 Applicant’s Amendment and Response, submitted October 21, 2020, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 11 and 13 have been amended.  Claims 1-22 are pending in the application. 
As set forth in the previous Office Action (Applicant elected species of (1) vemurafenib as the single active agent, (2) melanoma as the single cancer to be treated, and (3) trametinib as the single MEK inhibitor compound species); inhibitors of the BRAF enzyme having a mutation other than vemurafenib, cancers other than melanoma, and MEK inhibitors other than trametinib are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Van Haastert et al, WO 2014/072357 A1, in view of https://www.theeagle.com/archives/melanoma-catching-and-curing-skin-cancer---research-summary/article_85ae6fdb-034f-5921-89be-57d5aeeeb0be.html, 2012.
	In view of Applicant’s amendments to claims 1, 11 and 13, the previous obviousness rejection is withdrawn.  However, upon further consideration of the amended claims, the following new rejection is made:
6.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Haastert et al, WO 2014/072357 A1, in view of Putt et al, Nature Chemical Biology 2006.
	Claim 1 as amended) recites a method of treating cancer (wherein Applicant elected melanoma), comprising administering a composition comprising a therapeutically effective amount of the compound PAC-1, and a second agent that is an inhibitor of the BRAF enzyme having a mutation (wherein Applicant elected the agent vemurafenib), to a patient in need thereof, wherein the concentration of PAC-1 is about 4 M to about 12 M.  Claim 2 limits the BRAF enzyme mutation, and claim 3 limits the second active agent.  Claims 4-7 limit the order of administration.  Claim 8 limits the type of cancer to be treated.  Claims 9-10 limit wherein an MEK inhibitor is administered to the patient (wherein Applicant elected trametinib). Claim 21 limits the second active agent and wherein the cancer is melanoma, and claim 22 limits wherein trametinib is administered.
Claims 11 (as amended) and 12 are directed to a method of inhibiting the growth or proliferation of a cancer cell, wherein Applicant elected melanoma, comprising contacting said cell with an effective amount of the compound PAC-1, and a second agent that is an inhibitor of the BRAF enzyme having a mutation (wherein Applicant elected the agent vemurafenib), wherein the concentration of PAC-1 is about 4 M to M.  Claim 13 (as amended) recites a method of inducing apoptosis in a cancer cell, wherein Applicant elected melanoma, comprising contacting said cell with an effective amount of the compound PAC-1, and a second agent that is an inhibitor of the BRAF enzyme having a mutation (wherein Applicant elected the agent vemurafenib), wherein the concentration of PAC-1 is about 4 M to about 12 M. Claim 14 further limits the BRAF enzyme mutation, and claim 15 further limits the second active agent. Claim 16 further limits wherein the cancer cell is contacted by an MEK inhibitor. Claim 17 further limits wherein the contacting is performed in vivo. Claims 18-20 further limit the order of administration.  
	Van Haastert et al teach a method of treating human melanoma displaying mutational activation of the BRAF enzyme, in particular the V600E mutation, in patients that are resistant to treatment with vemurafenib, comprising administering a combination of compounds comprising at least a BRAF inhibitor and a MEK inhibitor in Example 1:
         
    PNG
    media_image1.png
    88
    652
    media_image1.png
    Greyscale
 (please see lines 17-19 on pages 108-109).  Van Haastert et al teach a preferred BRAF inhibitor/ MEK inhibitor combination of vemurafenib and trametinib on page 39, lines 6-15:

    PNG
    media_image2.png
    296
    654
    media_image2.png
    Greyscale

	Van Haastert et al teach a method of treating melanoma having a V600E mutation on the BRAF enzyme (i.e. resistant to vemurafenib treatment alone), comprising administering the BRAF inhibitor vemurafenib and the MEK inhibitor trametinib, but does not exemplify the administration of the compound PAC-1.
However, Putt et al teach the ability of PAC-1 to induce cell death (apoptosis) in several types of cancer/ cancerous cell lines, in particular melanoma cell lines UACC-62, CRL-1782 and B16-F10 (please see Figure 2f on page 545):

    PNG
    media_image3.png
    209
    424
    media_image3.png
    Greyscale
which demonstrates IC50 values for cell death induction by PAC-1 in the vertical axis.
	Therefore it would have been obvious to one skilled in the art seeking an improved treatment for melanoma to administer the preferred BRAF inhibitor/ MEK inhibitor combination of vemurafenib and trametinib, as well as PAC-1.  One skilled in the art would reasonably expect that administering two known compounds having Van Haastert et al, in combination with a third compound demonstrating cytotoxic effects against melanoma cell lines (PAC-1, as taught by Putt et al), would result in an improved cancer treatment in a patient in need thereof.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
new and unexpected result which result is different in kind and not merely in degree from the results of the prior art, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
With regards to Applicant’s amendments to incorporate the concentration of PAC-1, it would have been obvious to use the starting point of PAC-1 IC50 concentrations as disclosed by Putt et al and optimize this effective amount(s) for treating melanoma in a patient with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Therefore, absent a showing of unobvious and superior properties, the instant claimed method of treatment would have been suggested to one skilled in the art.  
Conclusion
7.	In conclusion, claims 1-22 are currently pending.  Claims 1-22 are currently rejected.  No claim is allowable.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 12628
January 14, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611